DETAILED ACTION
This office action is responsive to application 16/744,317 filed on January 16, 2020.  Claims 1-16 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 1/16/20 and 5/6/20 were received and have been considered by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on February 4, 2019.  It is noted, however, that applicant has not filed a certified copy of the 2019-018258 application as required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claims 1, 15 and 16, the closest prior art, Kitano et al. (US 2021/0067168) teaches:
	An image sensor (figure 1) having a plurality of pixels (21) each of which comprising (see figures 2-4): 

	an A/D converter (ADC, 42, figure 2) that A/D converts a voltage corresponding to the charge generated by the photoelectric converter (121) into a digital signal by comparing the voltage (“SIG”) with a reference voltage (“REF”) that changes with a lapse of time (i.e. compares the voltage (SIG) with a slope signal (REF), see paragraphs 0093 and 0102).
	Sakakibara et al. (US 2017/0272678) similarly teaches an ADC (431, figure 59) comprising a differential pair (see figure 59) using a reference signal (“REF”) for comparison (see figure 59).  However, Sakakibara et al. additionally teaches providing the reference signal (REF) to a capacitor (444, figure 59). 
	Smith et al. (US 2015/0070544) teaches reducing power consumption by disabling ADC operation when underthreshold, saturation or eclipse events are detected, thereby reducing power consumption (see paragraph 0198).
	However, the prior art of record does not teach nor reasonably suggest that the capacitor that holds a threshold voltage based on the voltage corresponding to the charge, wherein a switching circuit switches whether to perform A/D conversion on a voltage that corresponds to newly generated charge by the photoelectric converter based on a comparison result between the voltage that corresponds to the newly generated charge and the threshold voltage held in the capacitor, in combination with the other elements recited in claims 1, 15 and 16, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ebihara (US 10,498,322) teaches a pixel circuit having a differential pair with a capacitor (236, see figure 2A).
Sato et al. (US 2019/0104273) teaches providing different reference signals for A/D conversion (see figure 3).
Shim et al. (US 2017/0214877) teaches selectively activating and deactivating ADC units (140, figure 1, paragraphs 0093 and 0094).
Guidash (US 2016/0269666) teaches selectively enabling an ADC on non-eclipsed, non-saturated pixels and/or pixels having threshold level of charge integration (paragraph 0036).
Chen et al. (US 2015/0049231) teaches selectively enabling ADC operation (paragraph 0084, claim 24).
Sonoda et al. (US 2009/0256936) teaches selectively enabling ADC operation (paragraph 0080).
Tian et al. (US 6,498,576) teaches selectively enabling ADC operation in response to comparison to a threshold (see column 2, lines 45-62).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696